 1   REBECCA BRUCH, ESQ. (SBN 7289)
     ERICKSON, THORPE & SWAINSTON, LTD.
 2   99 W. Arroyo Street
     Reno, Nevada 89509
 3   Tel. (775)786-3930
     Fax. (775)786-4160
 4   rbruch@etsreno.com
     Attorneys for Defendant
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                          IN AND FOR THE DISTRICT OF NEVADA
 8
 9    SHARI BOMBARD,                                 Case No. 3:19-cv-00719-RGJ-WGC
10                        Plaintiff,
                                                     STIPULATION AND ORDER
11                                                   EXTENDING TIME FOR
      v.
12                                                   DEFENDANT TO RESPOND TO
      TOWN OF TONOPAH and DOE                        COMPLAINT
13
      Defendants I-X,
14
                          Defendants.
15
16         IT IS HEREBY STIPULATED AND AGREED between the parties that
17   Defendant TOWN OF TONOPAH shall have an additional 30 days to file its response to
18   Plaintiff’s Civil Complaint and Jury Demand (ECF No. 1). REBECCA BRUCH, ESQ.
19   of ERICKSON, THORPE & SWAINSTON, LTD. accepted service on December 10,
20   2019. The response was originally due on Tuesday, December 31, 2019 and shall now be
21   due on January 30, 2020.
22   [Remainder of page intentionally left blank.]
23
24
25
26
27
28

                                                     1
 1          This request is made not as an attempt to delay but to allow Defendant time to
 2   fully prepare a response to the complaint.
 3          RESPECTFULLY SUBMITTED this 10rd day of December, 2019.
 4
                                                  By:_/s/ Mark Mausert __________________
 5                                                       MARK MAUSERT, ESQ. (SBN 2398)
 6                                                       729 Evans Avenue
                                                         Reno, Nevada 89512
 7                                                       Attorneys for Plaintiff
 8
 9                                                ERICKSON, THORPE & SWAINSTON, LTD

10
                                                  By: _/s/ Rebecca Bruch___________________
11                                                       REBECCA BRUCH, ESQ. (SBN 7289)
12                                                       99 West Arroyo Street
                                                         Reno, Nevada 89509
13                                                       Attorneys for Defendant
14
15
16
                                              ORDER
17
            Based on the above and forgoing stipulation and good cause appearing, it is hereby
18
     ORDERED that Defendant shall have until January 30, 2020 to file its response to
19
     Plaintiff’s Complaint and Jury Demand.
20
21   Dated this 12th day of December, 2019.
22
                                        ________________________________________
23                                      United States Magistrate Judge
24
25
26
27
28

                                                       2
